Citation Nr: 9915142	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-42 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the right middle finger.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected Morton's neuroma, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant appears to have served on active duty from 
February 1977 to December 1977 and from November 1978 to 
December 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, denied service connection for left foot pain and for 
residuals of injury to the right middle finger.  Thereafter, 
the appellant filed a timely notice of disagreement and 
substantive appeal regarding these two issues.

In July 1997, the RO issued a rating decision that granted 
service connection for Morton's neuroma, left foot, and 
assigned thereto an initial disability evaluation of 10 
percent, effective January 1995.  The appellant subsequently 
noted his disagreement with this initial disability rating.

In April 1999, a video conference hearing was held before 
Bettina S. Callaway, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records noted treatment for 
an injury to his right middle finger incurred while moving a 
safe in February 1993.  Subsequent service medical records 
revealed recurrent complaints of pain and stiffness in the 
right middle finger.

3.  A VA examination of the veteran's hand, performed in July 
1996, revealed a slightly decreased range of motion in the 
right middle finger.  X-ray examination of the right middle 
finger was normal.  A diagnosis of partial residual 
arthritis, proximal interphalangeal joint, right middle 
finger, was noted.  

4.  A post service medical treatment report, dated November 
1997, noted that the veteran's right middle finger disorder 
was secondary to previous trauma.

5.  The appellant testified that he had recurrent pain and 
stiffness in his right middle finger ever since his inservice 
injury.  

6.  The veteran's service-connected Morton's neuroma, left 
foot, is currently manifested by: tenderness on digital 
pressure on the space between the third and fourth metatarsal 
heads; a normal gait; no deformities; good function; good 
appearance; no swelling; and complaints of pain and numbness 
upon prolonged standing or walking.


CONCLUSION OF LAW

1.  The appellant's residuals of injury to the right middle 
finger were incurred in military service.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

2.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected Morton's neuroma, left 
foot, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran's entrance 
examination, dated February 1977, noted essentially normal 
findings throughout.  In July 1985, the veteran received 
treatment for a bruised left foot.  An October 1985 treatment 
report noted complaints of continuing left foot pain.  An 
assessment of plantar fasciitis was given.  An April 1993 
treatment report noted the veteran's history of slamming his 
right middle finger into a safe drawer approximately four 
weeks prior.  Range of motion testing of the right middle 
finger revealed full extension and nearly full flexion.  X-
ray examination revealed a normal right middle finger.  An 
assessment of contusion to the right middle finger, slowly 
resolving, was noted.  A May 1993 treatment report noted that 
the veteran's right middle finger was slowly improving.  The 
report noted that the right middle finger still lacks full 
flexion.  A July 1993 treatment report noted complaints of 
continuing pain in the right middle finger.  
X-ray examination revealed no evidence of fracture.  A 
diagnosis of tendonitis was given.  An August 1994 treatment 
report noted the veteran's complaints of left foot pain since 
1985.  Physical examination revealed a good range of motion 
in the left foot with some pain.  No visible signs of trauma, 
bruising or inflammation were noted.  The veteran's discharge 
examination was conducted in September 1994.  The report of 
this examination noted essentially normal findings 
throughout.  
A medical history report, completed pursuant to his discharge 
examination, noted the veteran's history of continuing left 
foot pain following injury in 1985.

A post service medical treatment report, dated October 1995, 
noted the veteran's history of inservice injuries to his left 
foot and right middle finger.  The report noted the veteran's 
complaints that his left foot "feels 'asleep' tingling [and] 
numb.  Episodes come [and] go [with] activity."  As to his 
right middle finger, the report noted the veteran's 
complaints of a pulling feeling in the middle joint.  The 
report stated "[h]e has DeQuervain's tendonitis, a Morton's 
Neuroma, athlete's foot and he has his right long finger 
proximal interphalangeal post traumatic arthritis."

In July 1996, a VA examination of the hand was given.  The 
report of this examination noted the veteran's complaints of 
a weak grip and stiffness in his right middle finger.  
Physical examination revealed no anatomical defects.  The 
report noted that "[t]he tip of the right middle finger 
lacks 1 centimeter touching the median transverse fold of the 
palm.  It readily approximates the thumb."  The ability to 
grasp objects was good.  X-ray examination revealed no 
significant bony abnormality.  A diagnosis of partial 
residual arthritis proximal interphalangeal joint right 
middle finger was given.

In July 1996, a VA examination for feet was conducted.  The 
report of this examination noted that veteran's comments that 
"[a]n injection of Cortisone helped but now I stumble and at 
times it hurts."  The report noted the veteran had a normal 
gait.  Physical examination revealed definite tenderness on 
digital pressure on the space between the third and fourth 
metatarsal heads.  The left foot's appearance and function 
were noted to be good, and no deformities were noted.  X-ray 
examination of the left foot was normal.  A diagnosis of 
Morton's neuroma was noted.  

Medical treatment reports, dated April 1997 through November 
1997, were submitted from the Baptist Health Center.  An 
April 1997 treatment report noted the veteran's complaints of 
dull pain in the left foot under the toes where they join the 
foot.  A follow-up report, dated May 1997, noted that the 
veteran was given an injection of Cortisone for his left 
foot.  A July 1997 treatment report noted the veteran had 
good results from his last injection.  Physical examination 
revealed tenderness over the ball of the left foot.  The 
report noted that the veteran's medications were increased.  
An October 1997 treatment report noted the veteran's 
complaints of pain at the base of his toes where the foot 
begins.  The report noted the veteran's history of good 
relief from injections in the past.  An injection was given.  

A November 1997 treatment report noted the veteran's 
complaints of pain and stiffness in his right middle finger.  
It also noted his history of an injury to this finger during 
his active duty service.  Physical examination of the right 
middle finger revealed stiffness and dorsal enlargement at 
the proximal interphalangeal joint.  Range of motion testing 
revealed slight decrease in flexion.  A diagnosis of 
arthritis of the right middle finger due to previous trauma 
was given.

In April 1999, a hearing was conducted before the Board.  At 
the hearing, the veteran testified he has pain and numbness 
in his feet after prolonged standing or walking.  He denied 
having any swelling.  He indicated that this condition 
doesn't prevent him from performing his job as a site utility 
plant engineer, but that he has to plan his schedule to 
compensate for it.  He stated that he cannot roll onto his 
left side when sleeping due to pain in his left foot.  He 
reported having injections every three to four months in 1996 
through 1997, following which his feet would feel normal for 
three to six weeks.  As to his right middle finger, he 
testified that he injured it moving a safe while stationed at 
Tyndall Air Force Base in Panama City, Florida.  Since that 
time, the veteran reported having recurrent pain in his right 
middle finger.  He also noted that this condition has 
weakened his grip strength.  

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Service Connection for Residuals of Injury, Right Middle 
Finger

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110, (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1997).

The appellant's claim for service connection for residuals of 
injury to the right middle finger is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  See Savage v. 
Gober, 10 Vet. App. 489 (1997).  All relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

After a thorough review of the veteran's claims file, the 
Board finds that the evidence supports the veteran's claim 
for entitlement to service connection for residuals of injury 
to the right middle finger.  The veteran's service medical 
records indicate that he injured his right middle finger 
attempting to move a safe in the February 1993.  Although X-
ray examination of the right middle finger did not reveal a 
fracture, subsequent treatment reports show multiple 
complaints of pain.  A July 1993 treatment report noted 
swelling and tenderness of the right middle finger.  It also 
noted an assessment of tendonitis.  Post service medical 
records noted the veteran's continuing complaints of pain in 
his right middle finger.  A VA examination report, dated July 
1996, noted that the veteran's right middle finger lacked 1 
centimeter touching the median transverse fold of the palm.  
A diagnosis of partial residual arthritis proximal 
interphalangeal joint, right middle finger, was given.  
Through his testimony, the veteran indicated that he has had 
recurrent pain and stiffness in his right middle finger ever 
since his inservice injury.  He also indicated that this 
condition results in a weakened grip.

Where there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving that issue shall be given to the 
appellant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1997).  
Accordingly, the Board concludes that service connection is 
warranted for residuals of an injury to the right middle 
finger.  Although there is no X-ray evidence of arthritis due 
to this condition, residuals of an injury to the right middle 
finger are present.

B.  Increased Initial Disability Evaluation for Morton's 
Neuroma, Left Foot

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and, when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected Morton's neuroma, left 
foot, rather than as a disagreement with the original rating 
award.  However, the RO's September 1995 SOC and October 1997 
supplemental SOC provided the appellant with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation.  In addition, the rating action on appeal in this 
matter was issued within four months of the veteran's 
discharge from the service.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to his service-
connected degenerative joint disease, lumbar spine.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

As noted above, the RO ascertained the severity of the 
veteran's service-connected Morton's neuroma, left foot, to 
be 10 percent disabling, pursuant to Diagnostic Code 5284.  
Diagnostic Code 5284, relating to other foot injuries, 
indicates that a 10 percent disability rating is warranted 
for moderate foot injuries.  A 20 percent disability rating 
is warranted for moderately severe foot injuries.  A severe 
foot injury warrants assignment of a 30 percent disability 
rating.  The note to this section indicates that a 40 percent 
disability rating is warranted for an injury with actual loss 
of use of the foot.

In reaching its conclusion herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Other potentially applicable diagnostic codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5276 for acquired flatfoot, 
Diagnostic Code 5278 for acquired claw foot (pes cavus), and 
Diagnostic Code 5283 for malunion or nonunion of tarsal or 
metatarsal bones.

A rating of 20 percent is provided for unilateral flatfoot 
which is severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities. 38 C.F.R. Part 4, Diagnostic Code 
5276.

A rating of 20 percent is provided for unilateral claw foot 
(pes cavus) where all toes tend to dorsiflexion, and there is 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads. 38 C.F.R. Part 4, Diagnostic Code 5278.

A 20 percent rating is also provided for moderately severe 
malunion or nonunion of tarsal or metatarsal bones. 38 C.F.R. 
Part 4, Diagnostic Code 5283.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected Morton's 
neuroma does not warrant a higher initial disability rating 
in this matter.  The report of the veteran's July 1997 VA 
examination for feet noted tenderness on digital pressure on 
the space between the third and fourth metatarsal heads.  
Physical examination of the left foot revealed good function 
and appearance.  It also noted that the veteran's gait was 
normal.  
Although the veteran testified that he experiences pain and 
numbness upon prolonged standing or walking, he noted that he 
is able to perform his job as a site utility plant engineer 
with a little advanced planning of his activities.  He also 
noted that his foot would feel normal for three to six weeks 
following injections received in 1996 and 1997.  An October 
1997 treatment report noted that the veteran had good relief 
in the past from injections.  Such findings do not warrant 
the assignment of a 20 percent evaluation based on a 
moderately severe foot injury.

In accordance with the guidance provided by the Court in 
Schafrath, the Board has considered all potentially 
applicable regulations, including the criteria for a rating 
in excess of 10 percent under the other diagnostic codes 
cited above.  However, in view of the clinical data which 
reflects no evidence of marked deformity, limitation of 
motion of the foot or ankle, and no malunion or nonunion of 
tarsal or metatarsal bones, there is no basis for a rating in 
excess of 10 percent under any of these diagnostic codes. 
Schafrath, 1 Vet. App. 589 (1991).

Furthermore, although the Board recognizes the veteran's 
argument that he has experienced significant pain in his left 
foot, it is only when a diagnostic code provides for 
compensation based solely upon limitation of motion that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, taking into account 
the extent of functional loss due to pain "on use or due to 
flare-ups," apply. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As the veteran has evidenced no limitation on motion 
of the foot, and the applicable rating criteria does not 
consider compensation based only on limitation of motion, the 
principles set out in DeLuca are not applicable to the 
veteran's service-connected left foot disability.  Thus, 
despite consideration of all potentially applicable criteria, 
consistent with Schafrath, supra, the Board finds no basis 
upon which to award an increased evaluation.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of injury to 
right middle finger is granted.

An initial disability rating in excess of 10 percent for the 
veteran's service-connected Morton's neuroma, left foot, is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

